DETAILED ACTION
1.	The RCE mailed on February 7, 2022 is acknowledged.  
	Claims 1, 7-9, 11, 13, 15, 16, 18, 19, 22, and 28-32 are pending.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION--The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

4.	Claims 1, 7-9, 11, 13, 15, 16, 18, 19, 22, and 28-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Specifically, the claims all appear to be too unclear/vague because the claimed languages are too convoluted and used language structure which are difficult to understand.
Claim 1 recites the limitation of “wherein said liquefied fuel gas high-pressure pump comprises a piston for transmitting the pressure of petrol fuel in said petrol chambers to the liquefied fuel gas fuel in said liquefied fuel gas chambers” renders the claim indefinite; since it is not clear that what the applicants want to declare/express for this limitation? And how the piston can transmit a pressure of petrol fuel to a liquefied fuel gas fuel?
Applicants must clarify the communication between the leakage channels to the first fuel supply tank and/or to the second fuel tank in order to return the petrol to the first fuel supply tank; and/or to return the liquefied fuel gas to the second fuel supply tank.
Claims 22, 30 and 31 are rejected as the same above discussion.
Applicant is required to revise or to clarify the claimed features.

Claim Rejections - 35 USC § 102/103
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7-9, 11, 13, 15, 16, 18, 19, 22, and 28-32 being anticipated by, or in alternative, under 35 U.S.C. 103 as being unpatentable over Becker (US 10,774,755) [which corresponds to WO 2017/174680] in view of Nagel (US 2008/272554 A1).  
Regarding claim 1, notes Figure 7, Becker invention teaches fuel supply system [fuel facility (20)] for injecting a liquefied fuel gas, under high pressure into a combustion chamber of a combustion engine [see Background of the Invention], comprising: a first fuel supply tank [first fuel container (1)] for a petrol fuel (22) [Becker teaches first fuel (22) is petrol fuel, col. 7, lines 32-34] equipped with a first supply pump [first fuel delivery pump (2)]; a second fuel supply tank [second fuel supply container (11)] for liquefied fuel gas (23) [Becker teaches second fuel (23) is LPG, col. 7, lines 25-31] equipped with a second supply pump [second fuel delivery pump (12)]; a petrol fuel high-pressure pump [Figure 7 illustrates a fuel high pressure pump (40) transports first fuel (22) from the first fuel container (1) to injection system, col. 24, lines 12-16] downstream of the first fuel supply tank (1); a liquefied fuel gas high-pressure pump [double media transformer (80), Figure 7] downstream of the second fuel supply tank (11); a fuel selector switch [Figure 7 illustrates the pressure regulator and controllable valves (30.1 and 30.2) which would have been obvious to be considered as a selector switch] between said petrol fuel high-pressure pump (40) and said liquefied fuel gas high-pressure pump (80) [Figures 4 and 7 clearly illustrate the pressure regulator (46) and controllable valves (30.1, 30.2) are connecting between pump (40) and pump (80)] for operating the fuel supply system (20) in a petrol feeding state (P) or in a liquefied fuel gas feeding state (G) [col. 11, lines 5-15 or col. 32, lines 12-15]; a high-pressure rail [Becker teaches the engine further includes an injection system (also called common rail)…, col. 2, lines 22-23] downstream of said petrol fuel high-pressure pump (40) and downstream of said liquefied fuel gas high-pressure pump (80) [Figure 7], with multiple injectors (9) for direct injection of fuel into the combustion chambers [col. 2, lines 30-33]; wherein said liquefied fuel gas high-pressure pump (80) is arranged for receiving high-pressurized petrol from said petrol fuel high-pressure pump (40) via said fuel selector switch deflectable element (204)] for transmitting the pressure of petrol fuel (22) in said petrol chambers (201.1, 201.2) to the liquefied fuel gas fuel (23) in said liquefied fuel gas chambers (202.1, 202.2) [col. 30, lines 51-63]; wherein the piston (204) comprises a piston rod (204.3), and wherein the piston rod of said piston is provided with a seal [col. 30, lines 21-24], and a plurality channels [Figure 10 illustrates the piston structure comprises the plurality of channels], wherein at least one channel (211) of the plurality channels is arranged for returning petrol to said first fuel supply tank (1), and wherein the at least one channel of the plurality of channels [via valves (224, and 225)] is arranged for returning liquefied fuel gas to said second fuel supply tank (11) [Note: Figure 8 also illustrates the at least one passage (44) for returning petrol fuel to fluid reservoir (62) and at least one passage (25) for returning liquefied fuel gas to second fuel supply tank (11)].
Becker invention fails to specifically teach the structural configuration of piston which is comprising: a piston rod, and wherein the piston rod of said piston is provided with a seal, wherein said seal comprises a multiple-lip seal.
Notes Figure 1, Nagel teaches a piston [piston system (22)] which is comprising: a piston rod (26), and wherein the piston rod of said piston is provided with a seal [sealing system (12)], wherein said seal (12) comprises a multiple-lip seal (40, 42, 60), wherein said multiple-lip seal comprises a plurality of leakage channels (56, 66),2Resp. to OA Mailed April 13, 2021Application Serial No. 16/975,495 Client Docket No. VIAL-052-NL-WO-USAttorney Docket No. 076173-000012wherein at least one leakage channel of type (56, 66) is present in the system [leaking system (50)]: wherein the at least one leakage channel of type (56) is arranged for returning petrol to said first fuel supply tank [para. 0017 describes the leakage port (56) may be connected to a tank (not shown) for collecting leakage fluid], wherein the at least one leakage channel of type [known as numerical (66)] is arranged for returning liquefied fuel gas to said second fuel supply tank [para. 0020 describes a bypass valve (66) is positioned in the bypass channel (64) to selectively allow or prevent the passage of hydraulic fluid through the bypass channel (64)]; alternatively, it would have been obvious to one of ordinary skill in the art to have been well-known to understand that the bypass channel (64) would be at least one leakage channel is arranged for returning liquefied fuel gas to second fuel supply tank. See also MPEP 2144.04. IV.A], wherein the at least one leakage channel of type [56 or 66] is arranged for returning petrol and liquefied fuel gas to a purge canister [see para. 0017-0020; alternatively, it would have been obvious to one of ordinary skill in the art to have been well-known to understand that the bypass channel would be at least one leakage channel (56 or 66) is arranged for returning liquefied fuel gas to second fuel supply tank. See also MPEP 2144.04. IV.A].  
Furthermore, since the prior art references are both from the same field of endeavor, the purpose disclosed by Nagel would have been recognized in the pertinent art of Becker invention.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the high-pressure pump configuration of the in Becker fuel supply system included a piston which comprises piston rod structural configuration as taught by Nagel for the purpose of provide a multiple-lip seal, wherein the multiple-lip seal comprises a plurality leakage channels that has an extended life with a back-up seal without significant compromise of performance.
Regarding claim 7, see discussion in claim 1, especially see Figure 10 [Becker].
Regarding claim 8, as discussed in claim 2 and 3, the dust seal would have been obvious choice of design.
Regarding claim 9, as discussed in claim 1, Becker discloses 3/2 valve as feed valve and exit valve [col. 14, lines 19-21].
Regarding claim 11, as discussed in claim 1, Becker further teaches the system can include a sensor, which arranged such that it can determined a certain, for example, extremal deflection of the deflectable element [col. 14, lines 22-26].
Regarding claim 13, see discussion in claim 7.

Regarding claim 16, see discussion in claim 15.
Regarding claims 18 and 19, see discussion in claim 1, especially see Figure 10.
Regarding claim 22, see discussion in claim 1.
Regarding claim 28, see discussion in claim 7.
Claims 29-32, see discussion in claim 1.
Examiner's Note: The Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested of the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. SEE MPEP 2141.02 [R-07.2015] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS: A prior art reference must be considered in its entirety, i. e. as a whole, including portions that would lead away from the claimed invention. W.L Gore & Associates, Inc. v. Garlock, inc., 721 F.2d 1540, 220 USPQ303 (Fed. Cir. 1983), cert, denied, 489 U.S. 851 (1984). See also MPEP §2123. 

Response to Arguments
8.	The Applicant’s Remarks filed on February 7, 2022, with respect to the rejections of claims in previous rejection have been fully considered but they are not persuasive.  The Applicants have argued that the combinations have not disclosed the structural configuration of piston rod which includes the leakage sealing system.  However, the rejection as above modification has read the claimed limitation [see 35 USC 112, 2nd paragraph].	
Conclusion

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHNNY H HOANG whose telephone number is (571) 272-4843.  The examiner can normally be reached on [Monday-Friday [Maxi-Flex]].
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 
To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on (571) 270-5065.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/J.H.H./
March 6, 2022
/Johnny H. Hoang/
Examiner, Art Unit 3747


/JOHN KWON/Primary Examiner, Art Unit 3747                                                                                                                                                                                                        March 8, 2022